Electronically Filed
                                                          Supreme Court
                                                          SCWC-14-0000871
                                                          03-OCT-2016
                                                          09:46 AM



                           SCWC-14-0000871

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                                  LE,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                                 VM,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-14-0000871; FC-P NO. 08-1-0012)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Petitioner-Appellant’s application for writ

of certiorari filed on September 1, 2016, is hereby rejected.
          DATED:    Honolulu, Hawai#i, October 3, 2016.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson